Citation Nr: 0401767	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from January 1970  to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002  rating action of the RO.  The 
veteran was sent a notice of this decision in May 2002.  The 
veteran submitted a notice of disagreement (NOD) in June 
2002.  A statement of the case (SOC) was issued to the 
veteran in July 2002.  A substantive appeal was received from 
the veteran in July 2002.

In April 2003 (within 90 days of the RO's February 2003 
notification of certification of the appeal to the Board), 
the veteran forwarded to the Board additional evidence in 
support of his claim for service connection for PTSD.  This 
evidence is accepted for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2003).

For the reasons expressed below, the Board has expanded the 
issue on appeal, as reflected on the title page.  This matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
additional action on his part is needed.


REMAND

In September 2002, the RO issued a supplemental statement of 
the case (SSOC) reflecting the continued denial of the claim 
of service connection for PTSD.  In the evidence and 
narrative portion of the SSOC, the RO detailed the evidence 
considered in the claim, noting in particular that there was 
no evidence that the veteran participated in combat or was a 
prisoner of war.

During an October 2001 VA PTSD evaluation, the veteran 
reported two combat related traumas related to his time in 
Vietnam: the shooting and killing of a Vietnamese civilian 
while on guard duty and being a victim of an enemy attack 
while in an NCO club.  The diagnoses included PTSD and Major 
Depressive Disorder.  

Recently submitted evidence includes additional stressor 
information. To date, however, the RO has not attempted to 
verify this information.  

Because the question of whether there is credible evidence 
that a claimed stressor actually occurred is one of the 
three, essential criteria for establishing service connection 
for PTSD (see 38 C.F.R. § 3.304(f)), the Board finds that 
additional actions are warranted.

On remand, the RO should prepare a report detailing the 
claimed stressors identified in the veteran's claim,  and 
contact the United States Armed Services Center for Research 
of Unit Records (United Records Center), and any other 
appropriate source(s), for verification of the claimed 
stressors.  The RO should make a specific finding regarding 
the corroboration of any combat action/claimed in-service 
stressful experience.  

The Board also finding that further medical development is 
needed to properly adjudicate the claim on appeal.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(B).  

Service medical records dated November 1970 and October 1971 
note that the veteran complained of nervousness and was 
prescribed medication for anxiety.  The records also note 
that the veteran was on medication for nerves two years prior 
to entering service after being involved in an accident.  The 
RO has not addressed whether the veteran's service in the 
military might have aggravated the any pre-service 
nervousness condition.  The Board notes that the veteran has 
not been afforded a VA examination in connection with the 
claimed psychiatric disability.  

Hence, the RO should arrange for the veteran to undergo VA 
examination in connection with the claim on appeal.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the appropriate notice, the VAMC should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by pertinent provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of all evidence added to the 
record since the RO's February 2003 certification of the 
appeal to the Board, to include that submitted directly to 
the Board in April 2003.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
psychiatric disability, to include PTSD, 
that is not currently of record.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified (to 
include the treatment records identified 
above), by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  The RO should prepare a letter asking 
the Unit Records Center to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  The RO should provide 
the Unit Records Center with a 
description of the alleged stressors 
identified by the veteran (including the 
incidents reported in the veteran's 
October 2001 VA PTSD evaluation), as 
noted above, as well as copies of any 
relevant documents (to include statements 
made by the veteran).  The RO should also 
follow up on any additional development 
suggested by the Unit Records Center.  

4.  After receiving a response from the 
Unit Records Center (and any other 
contacted entity), the RO should review 
the claims file, to specifically include 
all records received from the Unit 
Records Center, and prepare a report 
addressing whether the claims file 
establishes the occurrence of any combat 
action(s) (to which a purported stressor 
is related) or a specifically claimed in-
service stressful experience.  This 
report is to be added to the claims file.   

5.  After completion of all the 
foregoing, the RO should arrange for the 
veteran to undergo psychiatric 
examination at an appropriate VA medical 
facility to ascertain the nature and 
etiology of all current psychopathology.

The entire claims file must be made 
available to and reviewed by the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated testing, to 
include psychological testing, should be 
accomplished, and all clinical findings 
should be set forth in detail.

The RO must provide the examiner with the 
summary of any verified stressor and the 
examiner must be instructed that only 
these verified, corroborated events may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in PTSD.  
The examiner should specifically diagnose 
or rule out a diagnosis of PTSD.  If the 
veteran is found to have PTSD, the 
examiner should specify how the 
diagnostic criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, as 
well as all symptoms and other factors 
that support the diagnosis.  

If any other psychiatric disability is 
diagnosed, the examiner should offer an 
opinion whether it is at least as likely 
as not  (i.e., there is at least a 50 
percent probability) that the disability 
is medically related to the veteran's 
active military service.  

The examination findings and complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a printed (typewritten) report.  

	6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence (to particularly 
include all that added to the record 
since February 2003) and legal authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations) and afford them 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence  and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);  Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


